Case 1:15-cr-00252-PKC-RML Document 1501 Filed 02/24/21 Page 1 of 1 PagelD #: 26388

Gary L. Cutler, P.C.

Attorney-At-Law
160 Broadway, Suite 600

New York, NY 10038
Tel.: (212) 227-4358
Cell: (917) 628-9062
Email: garycutlerlaw@gmail.com

February 24, 2021

Hon. Pamela K. Chen

United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re: United States v. Reynaldo Vasquez. Ind. No. 15-252-PKC
Dear Judge Chen:

On behalf of Mr. Reynaldo Vasquez, I write to join the motion to compel discovery filed
by Defendants Hernan Lopez and Carlos Martinez (Docket Nos. 1444 and 1495), as that motion
was expanded by Defendant Full Play Group S.A. in a letter dated February 11, 2021 (Docket
No. 1497) to include additional entities in that discovery. Defendant Vasquez joins in the
arguments and requests advanced by Defendants Lopez and Martinez and Defendant Full Play
Group S.A.

As is pointed out in page 3 of the February 11 letter, the discovery sought by all three
parties would be of assistance to Mr. Vasquez in preparing his defense to Count One.

Respectfully submitted,

Gary L. Cutler, P.C.

By:

 
